Citation Nr: 1403219	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 2002 to September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified at a Board hearing via video conference from the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports inservice noise exposure and service connection for tinnitus has been established.  However, service connection for bilateral hearing loss was denied on the basis that current audiological findings did not show hearing loss disability per 38 C.F.R. § 3.385.  Subsequently, the Veteran was seen by a private examiners, but the audiograms also did not show hearing loss disability per 38 C.F.R. § 3.385.  However, at his hearing, the Veteran indicated that he was planning on undergoing another audiological evaluation in August 2013.  See Hearing Transcript at pages 6-7.  In an August 2013 letter, a private examiner indicated that the Veteran had a moderate sensorineural hearing loss and also stated that a complete audiological evaluation might be warranted.  However, an audiogram showing the decibel findings, post-dating the Board hearing, is not of record.  As such, the complete records of this examiner should be obtained and the Veteran should be afforded another VA audiological examination.



Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by Chris F. Araj, Au.D., and from Leslie K. Rolph, Au.D.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss is related to service (including inservice noise exposure) or was manifest within one year of service.  A rationale for any opinion expressed should be provided.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


